Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species a, d, h, j, m, and o corresponding to claims 1-3, and 6-20 in the reply filed on 9-8-2022 is acknowledged. Claims 4 and 5 are withdrawn by Applicant. Claim 13 and 14 are also withdrawn by the Examiner as directed to an unelected species requiring a reference source line.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claims 17 and 18 depend off one another. For purposes of this rejection, claim 17 will be interpreted as dependent off of independent claim 16.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 15, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ryu et al. (U.S. App. 2014/0320464) in view of .
In regard to claim 1, Ryu teaches a display device (see Abstract) comprising: a display panel (see Abstract) comprising a plurality of pixels (see Para. 72 pixels) which are connected to a plurality of gate lines and a plurality of source lines, and are arranged in a plurality of rows and a plurality of columns (see Fig. 1, display matrix); a plurality of switch circuits configured to electrically connect source lines, included in each of a plurality of source line groups of the plurality of source lines (see Fig. 3, even and odd switch circuits on data lines), to one another based on each of a plurality of group switch control signals to perform charge sharing (see at least Para. 9 charge sharing); and a charge sharing controller configured to generate each of the plurality of group switch control signals (see Fig. 1, switch signal generator) based on first most significant bits (MSBs) of each of a plurality of (K-1)h digital data groups and second MSBs of each of a plurality of Kth digital data groups (see Para. 80-83, compares MSB of previous data line with current data line MSB), wherein the plurality of (K-1)th digital data groups correspond to pixel values of a (K-1)th row of the display panel (see Para. 83, compares MSB of previous data line with current data line MSB), the plurality of Kth data digital groups correspond to pixel values of a Kth row of the display panel, where K is a natural number greater than one (see Para. 83, compares MSB of previous data line with current data line MSB).
	Regarding claim 2, Ryu teaches all the limitations of claim 1. Ryu further teaches wherein: each of the plurality of switch circuits includes a plurality of first switches configured to perform the charge sharing (see Fig. 3, even and odd charge sharing switches); and the charge sharing controller is configured to, with respect to each of the plurality of source line groups, activate each of the plurality of group switch control signals to turn on the plurality of first switches in response to the first MSBs satisfying a first condition (see Para. 77-83, compares MSB of previous data line with current data line MSB may be comparing to be greater than a reference value), and the first MSBs and the second MSBs satisfying a second condition (see at least Para. 80-85 can be less than reference value).
Regarding claim 6, Ryu teaches all the limitations of claim 1. Ryu further teaches wherein: third MSBs are the first MSBs corresponding to pixels in selected columns among the plurality of columns (see Fig. 3, and at least Para. 77-83, comparing MSBs of current and previous columns for determining odd and even charge sharing groups), and fourth MSBs are the second MSBs corresponding to the selected columns (see Fig. 3, and at least Para. 77-83, comparing MSBs of current and previous columns for determining odd and even charge sharing groups to be either greater than a reference value or less than reference value and turning on associated switches for charge sharing); and the charge sharing controller is configured to, with respect to each of the plurality of source line groups, activate each of the plurality of group switch control signals to turn on the plurality of first switches corresponding to the selected columns in response to the third MSBs satisfying a third condition, and the third MSBs and the fourth MSBs satisfying a fourth condition (see Fig. 3, and at least Para. 77-83, comparing MSBs of current and previous columns for determining odd and even charge sharing groups to be either greater than a reference value or less than reference value and turning on associated switches for charge sharing).
Regarding claim 15, Ryu teaches all the limitations of claim 1. Ryu further teaches wherein each of the plurality of switch circuits connects two adjacent source lines among the source lines included in each of the plurality of source line groups  (see Para. 83, compares MSB of previous data line with current data line MSB that are odd and even lines).
	In regard to claim 19, Ryu teaches a display device (see Abstract) comprising: a display panel (see Fig. 1, and Abstract) comprising a plurality of pixels (see Para. 72 pixels) which are connected to a plurality of gate lines and a plurality of source lines, and are arranged in a plurality of rows and a plurality of columns (see Fig. 1, display matrix); a plurality of switch circuits configured to electrically connect source lines included in each of a plurality of source line groups of the plurality of source lines (see Fig. 3, even and odd switch circuits on data lines), to one another based on each of a plurality of group switch control signals to perform charge sharing (see at least Para. 9 charge sharing), each of the plurality of switch circuits comprising a plurality of first switches performing the charge sharing (see Fig. 3); and a charge sharing controller (see Fig. 1, switch signal generator) configured to generate each of the plurality of group switch control signals based on first most significant bits (MSBs) of each of a plurality of (K-1)th digital data groups, second MSBs of each of a plurality of Kth digital data groups  (see Para. 80-83, compares MSB of previous data line with current data line MSB), third MSBs which are the first MSBs corresponding to selected columns of the display panel and fourth MSBs which are the second MSBs corresponding to the selected columns of the display panel, where K is a natural number greater than one (see at least Para. 77-85 comparing MSBs against a reference value to determine charge sharing from each of the data lines).
	Regarding claim 20, Ryu teaches all the limitations of claim 19. Ryu further teaches wherein the selected columns are odd-numbered columns (see Fig. 3, and Para. 77-85 even and odd column charge sharing).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (U.S. App. 2014/0320464) in view of Kim et al. (U.S. Pat. 8,674,976).
Regarding claim 3, Ryu teaches all the limitations of claim 2. Ryu further teaches wherein: the first condition is satisfied in response to a number of the first MSBs having a first value being included in a first reference range (see Para. 77-83, compares MSB of previous data line with current data line MSB may be comparing to be greater than a reference value); and the second condition is satisfied in response to a number of bit pairs of the first MSBs and the second MSBs being included in a second reference range  (see at least Para. 80-85 can be less than reference value).
Ryu is not relied upon to teach having different values from among bit pairs.
However, Kim teaches having different values from among bit pairs (see Figs. 7A-7B).
It would have been obvious to a person of ordinary skill in the art to modify the display of Ryu with the bit pairs of Kim to identify problematic patterns (see Col. 6, Ln 40-55). 
	In regard to claim 16, Ryu teaches a display device (see Abstract) comprising: a display panel (see Fig. 1) including a plurality of pixels (see Para. 72 pixels) which are connected to a plurality of gate lines and a plurality of source lines, and are arranged in a plurality of rows and a plurality of columns (see Fig. 1, display matrix); and a display driver integrated circuit  (see Fig. 1, driver and channel buffer) configured to drive the display panel, the display driver integrated circuit comprising: a plurality of switch circuits configured to electrically connect source lines (see Fig. 3), included in each of a plurality of source line groups of the plurality of source lines (see Fig. 3, even and odd switch circuits on data lines), to one another based on each of a plurality of group switch control signals to perform charge sharing (see at least Para. 9 charge sharing); a data circuit configured to output a plurality of (K-1)th digital data groups corresponding to pixel values of a (K-1)th row of the display panel, and a plurality of Kth digital data groups corresponding to pixel values of a Kth row of the display panel (see Para. 83, compares MSB of previous data line with current data line MSB), where K is a natural number greater than one (see Para. 83, compares MSB of previous data line with current data line MSB); and a charge sharing controller configured to generate each of the plurality of group switch control signals based on first most significant bits (MSBs) of each of the plurality of (K-1)th digital data groups and second MSBs of each of the plurality of Kth digital data groups (see Para. 80-83, compares MSB of previous data line with current data line MSB for even and odd charge sharing).
	Ryu is not relied upon to teach latch.
	However, Kim teaches latch (see Fig. 8 latches in data driver).
	It would have been obvious to a person of ordinary skill in the art to modify the display of Ryu with the latch of Kim to properly sample data (see Col. 8, Line 45-55). 
	Regarding claim 17, Ryu in view of Kim teaches all the limitations of claim 16 above. Ryu further teaches wherein: each of the plurality of switch circuits comprises a plurality of first switches configured to perform the charge sharing (see Fig. 3, charge sharing for odd and even lines); and the charge sharing controller is configured to, with respect to each of the plurality of source line groups, activate each of the plurality of group switch control signals to turn on the plurality of first switches in response to the first MSBs satisfying a first condition, and the first MSBs and the second MSBs satisfying a second condition (see Para. 77-85 where MSBs are compared to be above or below a reference value to determine odd or even charge sharing).

Allowable Subject Matter
Claims 7-12, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2625